Plaintiff’s exceptions overruled, motion for new trial denied, with costs, and judgment directed for the defendant upon the nonsuit, with costs. Held, defendant by mailing to plaintiff the letter containing the alleged libelous matter did not thereby publish the same, unless he had reason to believe that plaintiff’s wife or some other person would open and read the letter before it reached plaintiff. Plaintiff gave no such proof and hence did not prove publication. (Rumney v. Worthley, 186 Mass. 144.) All concurred.